(Slip Opinion)              OCTOBER TERM, 2021                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

     GALLARDO, AN INCAPACITATED PERSON, BY AND
THROUGH HER PARENTS AND CO-GUARDIANS VASSALLO ET
 AL. v. MARSTILLER, SECRETARY OF THE FLORIDA
  AGENCY FOR HEALTH CARE ADMINISTRATION

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE ELEVENTH CIRCUIT

     No. 20–1263. Argued January 10, 2022—Decided June 6, 2022
Petitioner Gianinna Gallardo suffered catastrophic injuries resulting in
  permanent disability when a truck struck her as she stepped off her
  Florida school bus. Florida’s Medicaid agency paid $862,688.77 to
  cover Gallardo’s initial medical expenses, and the agency continues to
  pay her medical expenses. Gallardo, through her parents, sued the
  truck’s owner and driver, as well as the Lee County School Board. She
  sought compensation for past medical expenses, future medical ex-
  penses, lost earnings, and other damages. That litigation resulted in
  a settlement for $800,000, with $35,367.52 expressly designated as
  compensation for past medical expenses. The settlement did not spe-
  cifically allocate any amount for future medical expenses.
     The Medicaid Act requires participating States to pay for certain
  needy individuals’ medical costs and then to make reasonable efforts
  to recoup those costs from liable third parties.            42 U. S. C.
  §1396k(a)(1)(A). Under Florida’s Medicaid Third-Party Liability Act,
  a beneficiary like Gallardo who “accept[s] medical assistance” from
  Medicaid “automatically assigns to the [state] agency any right” to
  third-party payments for medical care. Fla. Stat. §409.910(6)(b). Ap-
  plied to Gallardo’s settlement, Florida’s statutory framework entitled
  the State to $300,000—i.e., 37.5% of $800,000, the percentage the stat-
  ute sets as presumptively representing the portion of the tort recovery
  that is for “past and future medical expenses,” absent clear and con-
  vincing rebuttal evidence. §§409.910(11)(f )(1), (17)(b). Gallardo chal-
  lenged the presumptive allocation in an administrative proceeding.
2                     GALLARDO v. MARSTILLER

                                  Syllabus

    She also brought this lawsuit seeking a declaration that Florida was
    violating the Medicaid Act by trying to recover from portions of the
    settlement compensating for future medical expenses. The Eleventh
    Circuit concluded that the relevant Medicaid Act provisions do not pre-
    vent a State from seeking reimbursement from settlement monies al-
    located for future medical care. 963 F. 3d 1167, 1178.
Held: The Medicaid Act permits a State to seek reimbursement from set-
 tlement payments allocated for future medical care. Pp. 5–12.
    (a) Gallardo argues that the Medicaid Act’s anti-lien provision—
 which prohibits States from recovering medical payments from a ben-
 eficiary’s “property,” §1396p(a)(1)—forecloses recovery from settle-
 ment amounts other than those allocated for past medical care paid for
 by Medicaid. But this Court has held that the provision does not apply
 to state laws “expressly authorized by the terms of §§1396a(a)(25) and
 1396k(a)” of the Medicaid Act. Arkansas Dept. of Health and Human
 Servs. v. Ahlborn, 547 U. S. 268, 284. Here, Florida’s Medicaid Third-
 Party Liability Act—under which Florida may seek reimbursement
 from settlement amounts representing “payment for medical care,”
 past or future—“is expressly authorized by the terms of . . .
 [§]1396k(a)” and thus falls squarely within the “exception to the anti-
 lien provision” that this Court has recognized. Ibid.
    The plain text of §1396k(a)(1)(A) decides this case. Nothing in
 §1396k(a)(1)(A) limits a beneficiary’s assignment to payments for past
 “medical care” already paid for by Medicaid. To the contrary, the grant
 of “any rights . . . to payment for medical care” most naturally covers
 not only rights to payment for past medical expenses, but also rights
 to payment for future medical expenses. §1396k(a)(1)(A); see United
 States v. Gonzales, 520 U. S. 1, 5. The relevant distinction is thus “be-
 tween medical and nonmedical expenses,” Wos v. E. M. A., 568 U. S.
 627, 641, not between past and future medical expenses.
    Statutory context reinforces that §1396k(a)(1)(A)’s reference to “pay-
 ment for medical care” is not limited as Gallardo suggests. For exam-
 ple, when the Medicaid Act separately requires state plans to comply
 with §1396k, it describes that provision as imposing a “mandatory as-
 signment of rights of payment for medical support and other medical
 care owed to recipients.” §1396a(a)(45) (emphasis added). Section
 1396a(a)(45) thus distinguishes only between medical and nonmedical
 care, not between past (paid) medical care payments and future (un-
 paid) medical care payments. If Congress had intended to draw such
 a distinction, “it easily could have drafted language to that effect.”
 Mississippi ex rel. Hood v. AU Optronics Corp., 571 U. S. 161, 169. In
 fact, Congress did include more limiting language elsewhere in the
 Medicaid Act. Section 1396a(a)(25)(H), which requires States to enact
                   Cite as: 596 U. S. ____ (2022)                      3

                              Syllabus

laws granting themselves automatic rights to certain third-party pay-
ments, contains precisely the limitation that Gallardo would read into
the assignment provision. Thus, if §1396k(a)(1)(A)’s broad language
alone were not dispositive, its contrast with the limiting language in
§1396a(a)(25)(H) would be. Pp. 5–7.
   (b) Gallardo’s arguments that §1396k(a)(1)(A) has a different mean-
ing are unconvincing. Gallardo construes the prefatory clause to
§1396k(a)(1)(A)— which provides that the “purpose” of the assignment
provision is to “assis[t] in the collection of medical support payments
and other payments for medical care owed to recipients of medical as-
sistance under the State plan”—to limit the assignment provision to
payments that are already “owed” for “past medical care provided un-
der the [state] plan.” Brief for Petitioner 30. But the prefatory clause
defines to whom the third-party payments are “owed”—“recipients of
medical assistance under the State plan.” It does not specify the pur-
pose for which those payments must be made, referring to “medical
support” and “medical care” payments, consistent with the adjacent
language in §1396k(a)(1)(A).
   Gallardo also proposes that the Court read the assignment provision
to incorporate the more limited language in §1396a(a)(25)(H). But the
Court must give effect to, not nullify, Congress’ choice to include lim-
iting language in some provisions but not others, see Russello v. United
States, 464 U. S. 16, 23. Ahlborn, which Gallardo contends eliminated
any daylight between §1396a(a)(25)(H) and §1396k(a)(1)(A), was clear
that these two provisions “ech[o]” or “reinforc[e]” each other insofar as
they both involve “recovery of payments for medical care,” 547 U. S.,
at 282, and not “payment for, for example, lost wages,” id., at 280. Ahl-
born did not suggest that these provisions must be interpreted in lock-
step. Gallardo’s idea that one of these two complementary provisions
must “prevail” over the other is therefore mistaken. The complemen-
tary provisions concern different requirements; they do not conflict
just because one is broader than the other.
   Gallardo and the United States also argue that §1396k(a)(1)(A)
should be interpreted consistently with §§1396a(a)(25)(A) and (B),
which require a State to seek reimbursement “to the extent of ” a third
party’s liability “for care and services available under the plan.” But
the relevant language—“pay[ment] for care and services available un-
der the plan”—could just as readily refer to payment for medical care
“available” in the future. Regardless, Congress did not use this lan-
guage to define the scope of an assignment under §1396k(a)(1)(A), im-
plying again that the provisions should not be interpreted the same
way. This implication is strengthened by the fact that §1396k(a)(1)(A)
was enacted after §§1396a(a)(25)(A) and (B), and Congress did not use
the existing language in §§1396a(a)(25)(A) and (B) to define the scope
4                      GALLARDO v. MARSTILLER

                                  Syllabus

    of the mandatory assignment.
        Finally, Gallardo’s two policy arguments for her preferred interpre-
    tation both fail. First, citing a footnote from Ahlborn, she contends
    that it would be “ ‘absurd and fundamentally unjust’ ” for a State to
    “ ‘share in damages for which it has provided no compensation.’ ” 547
    U. S., at 288, n. 19. But the Court’s holding there was dictated by the
    Medicaid Act’s “text,” not by the Court’s sense of fairness. Id., at 280.
    Second, Gallardo speculates that the Court’s reading of
    §1396k(a)(1)(A) would authorize a “lifetime assignment” covering not
    only the rights an individual has while a Medicaid beneficiary but also
    any rights acquired in the future when the individual is no longer a
    Medicaid beneficiary. Not so. The provision is most naturally read as
    covering those rights “the individual” possesses while on Medicaid.
    And given background legal principles about the scope of assignments,
    §1396k(a)(1)(A) cannot be read to cover the sort of “lifetime assign-
    ment” Gallardo invokes. Pp. 8–12.
963 F. 3d 1167, affirmed.

  THOMAS, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and ALITO, KAGAN, GORSUCH, KAVANAUGH and BARRETT, JJ., joined. SO-
TOMAYOR, J., filed dissenting opinion in which, BREYER, J., joined.
                        Cite as: 596 U. S. ____ (2022)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                    No. 20–1263
                                    _________________


 GIANINNA GALLARDO, AN INCAPACITATED PERSON, BY
 AND THROUGH HER PARENTS AND CO-GUARDIANS PILAR
 VASSALLO AND WALTER GALLARDO, PETITIONER
  v. SIMONE MARSTILLER, IN HER OFFICIAL CAPACITY
   AS SECRETARY OF THE FLORIDA AGENCY FOR
         HEALTH CARE ADMINISTRATION
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
          APPEALS FOR THE ELEVENTH CIRCUIT
                                   [June 6, 2022]

  JUSTICE THOMAS delivered the opinion of the Court.
  Medicaid requires participating States to pay for certain
needy individuals’ medical costs and then to make reason-
able efforts to recoup those costs from liable third parties.
Consequently, a State must require Medicaid beneficiaries
to assign the State “any rights . . . to payment for medical
care from any third party.” 42 U. S. C. §1396k(a)(1)(A).
That assignment permits a State to seek reimbursement
from the portion of a beneficiary’s private tort settlement
that represents “payment for medical care,” ibid., despite
the Medicaid Act’s general prohibition against seeking re-
imbursement from a beneficiary’s “property,” §1396p(a)(1).
The question presented is whether §1396k(a)(1)(A) permits
a State to seek reimbursement from settlement payments
allocated for future medical care. We conclude that it does.
2                 GALLARDO v. MARSTILLER

                      Opinion of the Court

                               I
                               A
    States participating in Medicaid “must comply with [the
Medicaid Act’s] requirements” or risk losing Medicaid fund-
ing. Harris v. McRae, 448 U. S. 297, 301 (1980); see 42
U. S. C. §1396c. Most relevant here, the Medicaid Act re-
quires a State to condition Medicaid eligibility on a benefi-
ciary’s assignment to the State of “any rights . . . to support
. . . for the purpose of medical care” and to “payment for
medical care from any third party.” §1396k(a)(1)(A); see
also §1396a(a)(45) (mandating States’ compliance with
§1396k). The State must also enact laws by which it auto-
matically acquires a right to certain third-party payments
“for health care items or services furnished” to a benefi-
ciary. §1396a(a)(25)(H). And the State must use these (and
other) tools to “seek reimbursement” from third parties “to
the extent of [their] legal liability” for a beneficiary’s “care
and services available under the plan.” §§1396a(a)(25)(A)–
(B).
    The Medicaid Act also sets a limit on States’ efforts to re-
cover their expenses. The Act’s “anti-lien provision” prohib-
its States from recovering medical payments from a benefi-
ciary’s “property.” §1396p(a)(1); see also §1396a(a)(18)
(requiring state Medicaid plans to comply with §1396p).
Because a “beneficiary has a property right in the proceeds
of [any] settlement,” the anti-lien provision protects settle-
ments from States’ reimbursement efforts absent some
statutory exception. Wos v. E. M. A., 568 U. S. 627, 633
(2013). State laws “requir[ing] an assignment of the right
. . . to receive payments [from third parties] for medical
care,” as “expressly authorized by the terms of
§§1396a(a)(25) and 1396k(a),” are one such exception. Ar-
kansas Dept. of Health and Human Servs. v. Ahlborn, 547
U. S. 268, 284 (2006). Accordingly, a State may seek reim-
bursement from the portion of a settlement designated for
the “medical care” described in those provisions; otherwise,
                      Cite as: 596 U. S. ____ (2022)                     3

                          Opinion of the Court

the anti-lien provision prohibits reimbursement. Id., at
285.
                              B
   To satisfy its Medicaid obligations, Florida has enacted
its Medicaid Third-Party Liability Act, which directs the
State’s Medicaid agency to “seek reimbursement from
third-party benefits to the limit of legal liability and for the
full amount of third-party benefits, but not in excess of the
amount of medical assistance paid by Medicaid.” Fla. Stat.
§409.910(4) (2017).1 To this end, the statute provides that
when a beneficiary “accept[s] medical assistance” from
Medicaid, the beneficiary “automatically assigns to the
[state] agency any right” to third-party payments for medi-
cal care. §409.910(6)(b). A lien “for the full amount of med-
ical assistance provided” then “attaches automatically” to
any settlements related to an injury “that necessitated that
Medicaid provide medical assistance.” §§409.910(6)(c),
(6)(c)(1), 409.901(7)(a).
   Rather than permit the State to recover from a benefi-
ciary’s entire settlement, the statute entitles Florida to half
a beneficiary’s total recovery, after deducting 25% for attor-
ney’s fees and costs (i.e., 37.5% of the total).            See
§409.910(11)(f )(1). This amount presumptively represents
the portion of the tort recovery that is for “past and future
medical expenses.” §409.910(17)(b). Beneficiaries can re-
but that presumption by proving with clear and convincing
evidence “that the portion of the total recovery which
should be allocated as past and future medical expenses is
less than the amount calculated by [Florida’s] formula.”
Ibid.



——————
  1 For the sake of simplicity, we refer to the State, its Medicaid agency,

or simply Medicaid interchangeably.
4                GALLARDO v. MARSTILLER

                     Opinion of the Court

                               C
  In 2008, a truck struck then-13-year-old petitioner Gia-
ninna Gallardo after she stepped off her school bus. Gal-
lardo suffered catastrophic injuries and remains in a per-
sistent vegetative state. Florida’s Medicaid agency paid
$862,688.77 to cover her initial medical expenses, after
WellCare of Florida, a private insurer, paid $21,499.30. As
a condition of receiving Medicaid assistance, Gallardo had
assigned Florida her right to recover from third parties. Be-
cause Gallardo is permanently disabled, Medicaid contin-
ues to pay her medical expenses.
  Gallardo, through her parents, sued the truck’s owner
and driver, as well as the Lee County School Board, seeking
compensation for past medical expenses, future medical ex-
penses, lost earnings, and other damages. Although Gal-
lardo sought over $20 million in damages, the litigation ul-
timately settled for $800,000—a 4% recovery.             The
settlement expressly designated $35,367.52 of that amount
as compensation for past medical expenses—4% of the
$884,188.07 paid by Medicaid and WellCare. The settle-
ment also recognized that “some portion of th[e] settlement
may represent compensation for future medical expenses,”
App. 29, but did not specifically allocate any amount for fu-
ture medical expenses.
  Under Florida’s statutory formula, the State was pre-
sumptively entitled to $300,000 of Gallardo’s settlement
(37.5% of $800,000). Gallardo, citing the settlement’s ex-
plicit allocation of only $35,367.52 as compensation for past
medical expenses, asked Florida what amount it would ac-
cept to satisfy its Medicaid lien. When Florida did not re-
spond, Gallardo put $300,000 in escrow and challenged the
presumptive allocation in an administrative proceeding.
There, Florida defended the presumptive allocation be-
cause, in its view, it could seek reimbursement from settle-
ment payments for past and future medical expenses, and
so was not limited to recovering the portion Gallardo had
                 Cite as: 596 U. S. ____ (2022)            5

                     Opinion of the Court

allocated for past expenses.
   While the administrative proceeding was ongoing, Gal-
lardo brought this lawsuit seeking a declaration that Flor-
ida was violating the Medicaid Act by trying to recover from
portions of the settlement compensating for future medical
expenses. The U. S. District Court for the Northern District
of Florida granted Gallardo summary judgment. See Gal-
lardo v. Dudeck, 263 F. Supp. 3d 1247, 1260 (2017). The
Eleventh Circuit reversed, concluding that “the text and
structure of the federal Medicaid statutes do not conflict
with Florida law” because they “only prohibit a State from
asserting a lien against any part of a settlement not ‘desig-
nated as payments for medical care.’ ” Gallardo v. Dudeck,
963 F. 3d 1167, 1176 (2020) (quoting Ahlborn, 547 U. S., at
284). The Eleventh Circuit explained that the relevant
Medicaid Act provisions “d[o] not in any way prohibit [a
State] from seeking reimbursement from settlement mon-
ies for medical care allocated to future care.” 963 F. 3d, at
1178 (emphasis deleted). Judge Wilson dissented, contend-
ing that the Medicaid Act “limit[s] the state to the part of
the recovery that represents payment for past medical
care.” Id., at 1184.
   Because the Supreme Court of Florida came to the oppo-
site conclusion of the Eleventh Circuit, see Giraldo v.
Agency for Health Care Admin., 248 So. 3d 53, 56 (2018), we
granted certiorari, 594 U. S. ___ (2021).
                              II
  Gallardo argues that the Eleventh Circuit erred by per-
mitting Florida to seek reimbursement for medical ex-
penses from settlement amounts representing payment for
future medical care. According to Gallardo, the Medicaid
Act’s anti-lien provision in §1396p forecloses recovery from
settlement amounts other than those allocated for past
medical care paid for by Medicaid. Thus, Gallardo con-
cludes, the anti-lien provision preempts any state law that
6                 GALLARDO v. MARSTILLER

                      Opinion of the Court

permits additional recovery.
  We disagree. Under §1396k(a)(1)(A), Florida may seek
reimbursement from settlement amounts representing
“payment for medical care,” past or future. Thus, because
Florida’s assignment statute “is expressly authorized by the
terms of . . . [§]1396k(a),” it falls squarely within the “ex-
ception to the anti-lien provision” that this Court has rec-
ognized. Ahlborn, 547 U. S., at 284.
                                 A
  The plain text of §1396k(a)(1)(A) decides this case. This
provision requires the State to acquire from each Medicaid
beneficiary an assignment of “any rights . . . of the individ-
ual . . . to support . . . for the purpose of medical care . . .
and to payment for medical care from any third party.”
§1396k(a)(1)(A). Nothing in this provision purports to limit
a beneficiary’s assignment to “payment for” past “medical
care” already paid for by Medicaid. To the contrary, the
grant of “any rights . . . to payment for medical care” most
naturally covers not only rights to payment for past medical
expenses, but also rights to payment for future medical ex-
penses. Ibid. (emphasis added); see United States v. Gon-
zales, 520 U. S. 1, 5 (1997) (“[T]he word ‘any’ has an expan-
sive meaning”). The relevant distinction is thus “between
medical and nonmedical expenses,” Wos, 568 U. S., at 641,
not between past expenses Medicaid has paid and future
expenses it has not.
  Statutory context reinforces that §1396k(a)(1)(A)’s refer-
ence to “payment for medical care” is not limited as Gal-
lardo suggests. First, when §1396k(a)(1)(A) limits the kind
of “support” (e.g., child support) covered by a beneficiary’s
assignment, the statute does not single out support allo-
cated for past expenses that a State has already paid. In-
stead, it requires only that support payments be “specified
as support for the purpose of medical care” generally.
                 Cite as: 596 U. S. ____ (2022)            7

                     Opinion of the Court

§1396k(a)(1)(A) (emphasis added). Second, when the Med-
icaid Act separately requires state plans to comply with
§1396k, it describes that provision as imposing a “manda-
tory assignment of rights of payment for medical support
and other medical care owed to recipients.” §1396a(a)(45)
(emphasis added).          In short, §1396k(a)(1)(A) and
§1396a(a)(45) distinguish only between medical and non-
medical care, not between past (paid) medical care pay-
ments and future (unpaid) medical care payments. If Con-
gress had intended to draw such a distinction, “it easily
could have drafted language to that effect.” Mississippi
ex rel. Hood v. AU Optronics Corp., 571 U. S. 161, 169
(2014).
   In fact, Congress did include such limiting language else-
where in the Medicaid Act. Section 1396a(a)(25)(H), which
requires States to enact laws granting themselves auto-
matic rights to certain third-party payments, contains pre-
cisely the limitation that Gallardo would read into the as-
signment provision. That provision applies only when
“payment has been made under the State plan for medical
assistance for health care items or services furnished to an
individual,” and covers only third-party payments “for such
health care items or services.” §1396a(a)(25)(H) (emphasis
added). Thus, if §1396k(a)(1)(A)’s broad language alone
were not dispositive, its contrast with the limiting language
in §1396a(a)(25)(H) would be. “Had Congress intended to
restrict” §1396k(a)(1)(A) to past expenses Medicaid has
paid, it “would have done so expressly as it did in”
§1396a(a)(25)(H). Russello v. United States, 464 U. S. 16,
23 (1983).
   In sum, because the plain meaning of §1396k(a)(1)(A), in-
formed by statutory context, allows Florida to seek reim-
bursement from settlement amounts representing past or
future “payments for medical care,” Florida’s assignment
8                    GALLARDO v. MARSTILLER

                          Opinion of the Court

provision falls within the “exception to the anti-lien provi-
sion.” Ahlborn, 547 U. S., at 284.2
                              B
   Gallardo nevertheless argues that §1396k(a)(1)(A) has a
different meaning, largely by discounting the text of
§1396k(a)(1)(A) and then relying on other differently
worded provisions or on policy arguments, none of which we
find convincing.
   Insofar as she confronts §1396k(a)(1)(A) itself, Gallardo
largely focuses on its prefatory clause, which provides that
the “purpose” of the assignment provision is to “assis[t] in
the collection of medical support payments and other pay-
ments for medical care owed to recipients of medical assis-
tance under the State plan.” §1396k(a). Gallardo construes
this language to limit the assignment provision to pay-
ments that are already “owed” for “past medical care pro-
vided under the [state] plan.” Brief for Petitioner 30.
   Gallardo’s argument misreads the statutory text. The
prefatory clause does not refer to payments “owed” “under
the State plan,” but rather to “payments owed to recipients
of medical assistance under the State plan.” §1396k(a) (em-
phasis added). In other words, the prefatory language Gal-
lardo invokes defines to whom the third-party payments are
“owed”—“recipients of medical assistance under the State


——————
  2 According to the dissent, our conclusion conflicts with the “back-

ground principl[e] of insurance law” that an insurer’s third-party recov-
ery is limited “ ‘to the same elements as those for which [the insurer] has
made payment.’ ” Post, at 9 (opinion of SOTOMAYOR, J.) (quoting 16 S.
Plitt, D. Maldonado, J. Rogers, & J. Plitt, Couch on Insurance §226:36
(3d ed. 2021)). But even assuming this principle is relevant as the dis-
sent supposes, the dissent concedes that it gives way if a “contractual
ter[m]”—an assignment provision, for example—permits a broader re-
covery. Post, at 9; see also, e.g., 16 Couch on Insurance §222:63 (citing
examples). Here, §1396k(a)(1)(A) mandates an assignment provision
that does just that.
                 Cite as: 596 U. S. ____ (2022)            9

                     Opinion of the Court

plan.” It does not specify the purpose for which those pay-
ments must be made. On that score, the prefatory clause
refers to “medical support” and “medical care” payments,
consistent with the adjacent language in §1396k(a)(1)(A).
  With little support in the text of §1396k(a)(1)(A), Gal-
lardo proposes that we read the assignment provision to in-
corporate §1396a(a)(25)(H)’s more limited language. But as
explained above, see supra, at 7, we must give effect to, not
nullify, Congress’ choice to include limiting language in
some provisions but not others, see Russello, 464 U. S., at
23. Gallardo responds that our decision in Ahlborn elimi-
nated any daylight between §1396a(a)(25)(H) and
§1396k(a)(1)(A), because we said there that these provi-
sions “reiterat[e],” “reinforc[e],” and “ech[o]” each other.
547 U. S., at 276, 280, 281. But Ahlborn was clear that
these two provisions “ech[o]” or “reinforc[e]” each other in-
sofar as they both involve “recovery of payments for medical
care,” id., at 282, and not “payment for, for example, lost
wages,” id., at 280. Ahlborn did not suggest that we must
otherwise interpret these provisions in lockstep.
  Conceding the provisions’ scope could differ, Gallardo ar-
gues that the later enacted §1396a(a)(25)(H) should “pre-
vai[l]” over the earlier enacted §1396k(a)(1)(A). Brief for
Petitioner 34. But Gallardo does not identify any conflict
requiring one of the provisions to prevail. Both provisions
require the State to obtain rights—either by assignment or
by statute—to certain third-party payments. Because they
concern different requirements, they do not conflict just be-
cause one is broader in scope than the other. In fact, the
provisions complement each other. Section 1396k(a)(1)(A)
provides a broad, but not foolproof, contractual right to
third-party payments for medical care. See Brief for Re-
spondent 33–34 (explaining circumstances when an assign-
ment under §1396k(a)(1)(A) might be ineffective). By con-
trast, §1396a(a)(25)(H) provides a more targeted statutory
right for when the assignment might fail. See Brief for
10                   GALLARDO v. MARSTILLER

                          Opinion of the Court

United States as Amicus Curiae 28–29 (explaining that,
prior to §1396a(a)(25)(H)’s enactment, insurers were
“thwarting [§1396k(a)(1)(A)] by refusing to recognize as-
signments and arguing that their insurance contracts for-
bade assignments” (internal quotation marks omitted)).3
Thus, the idea that one of these two complementary provi-
sions must “prevail” over the other is mistaken.
   Gallardo and the United States also invoke
§§1396a(a)(25)(A) and (B), which require States to “take all
reasonable measures to ascertain the legal liability of third
parties . . . to pay for care and services available under the
[Medicaid] plan” and to “seek reimbursement . . . to the ex-
tent of such legal liability.” They argue that these provi-
sions are the Medicaid Act’s “main” or “anchor” third-party
liability provisions and limit the State’s recovery under any
other provision “to the extent of ” a third party’s payments
“for care and services available under the plan,”
§§1396a(a)(25)(A)–(B), which they interpret to include only
payments for medical care that Medicaid has already cov-
ered. Reply Brief 6 (internal quotation marks omitted); see
Brief for United States as Amicus Curiae 18.
   This argument suffers from several problems. To begin,


——————
   3 The United States makes a similar argument when it relies on

§1396a(a)(25)(I)(ii), under which States must enact laws requiring
health insurers to “accept the State’s right of recovery and the assign-
ment to the State of any right of an individual or other entity to payment
from the party for an item or service for which payment has been made
under the State plan.” We disagree that this provision “suggests that
Congress understood the assignment of rights under Section 1396k to be
limited to third-party payments for services covered by Medicaid.” Brief
for United States as Amicus Curiae 19. Like §1396a(a)(25)(H), this pro-
vision targets specific attempts by health insurers to avoid making pay-
ments to state Medicaid programs. Its narrower focus on health insur-
ers, who typically pay only once medical services are rendered, explains
its application to a narrower category of third-party payments, and says
little to nothing about the meaning of §1396k(a)(1)(A)’s broader scope.
                    Cite as: 596 U. S. ____ (2022)                  11

                         Opinion of the Court

it is far from clear that §§1396a(a)(25)(A) and (B) refer only
to past expenses the State has already paid. The relevant
language—“pay[ment] for care and services available under
the plan”—could just as readily refer to payment for medi-
cal care “available” in the future. Regardless, even if this
language means what Gallardo says it does, Congress did
not use this language to define the scope of an assignment
under §1396k(a)(1)(A), implying again that the provisions
should not be interpreted the same way. See supra, at 7.
This implication is strengthened by the fact that
§1396k(a)(1)(A) was enacted after §§1396a(a)(25)(A) and
(B). It would have been easy for Congress to use the exist-
ing language in §§1396a(a)(25)(A) and (B) to define the
scope of the mandatory assignment. But it did not.4
   Finally, Gallardo relies on two policy arguments for her
preferred interpretation. First, citing a footnote from Ahl-
born, she contends that it would be “ ‘absurd and fundamen-
tally unjust’ ” for a State to “ ‘share in damages for which it
has provided no compensation.’ ” 547 U. S., at 288, n. 19
(quoting Flanigan v. Department of Labor and Industry,
123 Wash. 2d 418, 426, 869 P. 2d 14, 17 (1994)). Although
Ahlborn noted possible unfairness if States were given “ab-
solute priority” to collect from the entirety of a tort settle-
ment, 547 U. S., at 288, our holding there was dictated by
the Medicaid Act’s “text,” not by our sense of fairness, id.,
at 280. Had the text of the Medicaid Act authorized “abso-
lute priority,” Ahlborn would have been decided differently.
   Second, Gallardo speculates that our reading of
§1396k(a)(1)(A) would authorize a “lifetime assignment”
covering not only the rights an individual has while he is a
Medicaid beneficiary but also any rights he acquires in the
future when he is no longer a Medicaid beneficiary. Brief
——————
  4 That Congress required States’ compliance with §1396k(a)(1)(A) via

a separate paragraph—§1396a(a)(45)—rather than subordinating it un-
der §1396a(a)(25), supports our conclusion that they need not be inter-
preted in lockstep.
12                   GALLARDO v. MARSTILLER

                          Opinion of the Court

for Petitioner 32. Not so. Section 1396k(a)(1)(A) only as-
signs “any rights . . . of the individual” (emphasis added),
which is most naturally read as covering those rights “the
individual” possesses while on Medicaid. We must also
read §1396k(a)(1)(A)’s text in light of background legal prin-
ciples, and it is blackletter law that assignments typically
cover “only [those] rights possessed by the assignors at the
time of the assignments,” United States v. Central Gulf
Lines, Inc., 974 F. 2d 621, 629 (CA5 1992); see also 6A
C. J. S., Assignments §88 (2022), or those rights “expected
to arise out of an existing . . . relationship,” see Restate-
ment (Second) of Contracts §321(1) (1981); see also 9
A. Corbin, Contracts §50.1 (2022). Given that legal back-
drop, §1396k(a)(1)(A) cannot cover the sort of “lifetime as-
signment” Gallardo invokes.5
                      *     *    *
 For these reasons, we affirm the judgment of the Court of
Appeals.
                                         It is so ordered.




——————
   5 Florida also suggested at argument that §1396k(a)(1)(A) includes a

germaneness requirement such that the assignment extends only to pay-
ments for medical care germane—i.e., related—to an injury or illness for
which Medicaid covered treatment. See Tr. of Oral Arg. 69. However,
we have no adversary briefing on this issue and no cause to resolve it. It
is undisputed that the settlement from which Florida seeks recovery is
germane to the injury for which Florida paid out Medicaid funds, and
Florida law requires as much. See Fla. Stat. §409.910(6)(c).
                  Cite as: 596 U. S. ____ (2022)            1

                   SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 20–1263
                          _________________


 GIANINNA GALLARDO, AN INCAPACITATED PERSON, BY
 AND THROUGH HER PARENTS AND CO-GUARDIANS PILAR
 VASSALLO AND WALTER GALLARDO, PETITIONER
  v. SIMONE MARSTILLER, IN HER OFFICIAL CAPACITY
   AS SECRETARY OF THE FLORIDA AGENCY FOR
         HEALTH CARE ADMINISTRATION
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
          APPEALS FOR THE ELEVENTH CIRCUIT
                         [June 6, 2022]

   JUSTICE SOTOMAYOR, with whom JUSTICE BREYER joins,
dissenting.
   Where a Medicaid beneficiary recovers an award or set-
tlement from a tortfeasor for medical expenses, specific pro-
visions of the Medicaid Act direct a State to reimburse itself
from that recovery for care for which it has paid. These
provisions constitute a limited exception to the Act’s default
rule prohibiting a State from imposing a lien against the
beneficiary’s property or seeking to use any of that property
to reimburse itself. Accordingly, a State may claim portions
of the beneficiary’s tort award or settlement representing
payments for the beneficiary’s medical care, but not those
representing other compensation to the beneficiary (e.g.,
damages for lost wages or pain and suffering). Arkansas
Dept. of Health and Human Servs. v. Ahlborn, 547 U. S.
268, 282–286 (2006). This statutory structure recognizes
that it would be “ ‘fundamentally unjust’ ” for a state agency
to “ ‘share in damages for which it has provided no compen-
sation.’ ” Id., at 288, n. 19.
   Today, however, the Court permits exactly that. It holds
2                GALLARDO v. MARSTILLER

                   SOTOMAYOR, J., dissenting

that States may reimburse themselves for medical care fur-
nished on behalf of a beneficiary not only from the portions
of the beneficiary’s settlement representing compensation
for Medicaid-furnished care, but also from settlement funds
that compensate the Medicaid beneficiary for future medi-
cal care for which Medicaid has not paid and might never
pay. The Court does so by reading one statutory provision
in isolation while giving short shrift to the statutory con-
text, the relationships between the provisions at issue, and
the framework set forth in precedent. The Court’s holding
is inconsistent with the structure of the Medicaid program
and will cause needless unfairness and disruption. I re-
spectfully dissent.
                              I
  Congress conditions a State’s receipt of federal Medicaid
funding, see 42 U. S. C. §1396d(b), on compliance with fed-
eral requirements for the program. The Court today details
at length one of these requirements: that a state Medicaid
plan pursue reimbursement for the State’s payments where
reimbursement is available from a third party. See ante, at
1–3. It devotes comparatively little attention to another
central requirement: that a State not assert claims against
the property of Medicaid beneficiaries or recipients.
  Under the Medicaid Act’s anti-lien provision, enacted in
1965 as part of the original Act, “[n]o lien may be imposed
against the property of any individual prior to his death on
account of medical assistance” provided under the state
Medicaid plan, whether “paid or to be paid.” §1396p(a)(1);
see Ahlborn, 547 U. S., at 283–284. In addition, the Act’s
anti-recovery provision, also enacted in 1965, provides that
“[n]o adjustment or recovery of any medical assistance cor-
rectly paid on behalf of an individual under the State plan
may be made.” §1396p(b)(1). Together, the anti-lien and
anti-recovery provisions establish that acceptance of Medi-
caid does not render a beneficiary indebted to the State or
                      Cite as: 596 U. S. ____ (2022)                       3

                        SOTOMAYOR, J., dissenting

give the State any claim to the beneficiary’s property. In
other words, Medicaid is not a loan. If a Medicaid benefi-
ciary’s financial circumstances change and a beneficiary
gains the ability to pay for his or her own medical expenses,
the beneficiary is not obligated to repay the State for past
expenses, no matter the magnitude of the change in circum-
stances. Rather, the ordinary consequence is that the indi-
vidual simply becomes ineligible for benefits moving for-
ward.1
   In Ahlborn, this Court held that the Medicaid provisions
enabling the State to seek reimbursement from third par-
ties liable for a beneficiary’s medical care (discussed in de-
tail below) establish a narrow exception to the anti-lien pro-
vision. The exception applies where the beneficiary directly
sues a tortfeasor for payment of medical costs.2 As a thresh-
old matter, the Court held that a beneficiary’s settlement
proceeds qualified as beneficiary “property” protected by
the anti-lien provision unless an exception to that provision
applied. Id., at 285–286. The Court further held that Med-
icaid’s assignment to the State of rights to reimbursement
from third parties “carved out” an “exception to the anti-
——————
    1 Petitioner Gianinna Gallardo has continued to receive Medicaid ben-

efits, despite the proceeds from her tort settlement, because those pro-
ceeds were transferred into a congressionally authorized Special Needs
Trust, a narrow exception to Medicaid’s asset limits. See Reply Brief 22,
n. 6. Such a trust exists to pay expenses not covered by Medicaid, which
may include, for example, certain home nursing care or a home ramp for
a wheelchair. Upon a beneficiary’s death, all trust assets are transferred
to the State until the State is fully reimbursed for all medical assistance
it has furnished. See §1396p(d)(4)(A); Brief for American Justice Associ-
ation et al. as Amici Curiae 4–7.
    2 The Ahlborn Court “assume[d]” without deciding “that a State can

fulfill its obligations under the federal third-party liability provisions by
. . . placing a lien on . . . the settlement that a Medicaid recipient pro-
cures on her own.” Arkansas Dept. of Health and Human Servs. v. Ahl-
born, 547 U. S. 268, 280, n. 9 (2006); see also id., at 281 (“assuming” that
one of these provisions, §1396k(b), “applies in cases where the State does
not actively participate in the litigation”).
4                 GALLARDO v. MARSTILLER

                    SOTOMAYOR, J., dissenting

lien provision” permitting the State “to recover that portion
of a settlement that represents payments for medical care.”
Id., at 282, 284–285.
   Importantly, the Ahlborn Court rejected the State’s claim
that it could seek reimbursement more broadly from the re-
mainder of the settlement funds. It held that “the anti-lien
provision applies” to bar a State’s assertion of a lien beyond
the portion of a settlement representing payments for med-
ical care. Id., at 285; accord, Wos v. E. M. A., 568 U. S. 627,
636 (2013). As relevant to the case before it, the Ahlborn
Court concluded that the State could not recover from por-
tions of a settlement representing compensation “for dam-
ages distinct from medical costs—like pain and suffering,
lost wages, and loss of future earnings.” 547 U. S., at 272.
The Court noted that it would be “unfair to the recipient”
and “ ‘absurd’ ” for the State to “ ‘share in damages for which
it has provided no compensation.’ ” Id., at 288, and n. 19.
                               II
   The Court summarizes Florida’s Medicaid Third-Party
Liability Act and the facts of petitioner Gianinna Gallardo’s
case. See ante, at 3–5. The question presented is whether
the exception to the anti-lien provision recognized in Ahl-
born extends to permit Florida to claim the share of Gal-
lardo’s settlement allocated for her future medical expenses
as compensation for the State’s expenditures for her past
medical expenses.
   Before answering that question, a note is in order about
what is not in dispute. Consider a hypothetical example in
which Florida has spent $1,000 on a beneficiary’s medical
care, after which the beneficiary secures a $1,500 tort set-
tlement, $200 of which is allocated for those already-in-
curred medical expenses, $500 of which is allocated for fu-
ture medical care, and the remainder of which ($800)
compensates for nonmedical expenses. The parties agree,
                   Cite as: 596 U. S. ____ (2022)              5

                    SOTOMAYOR, J., dissenting

as they must, that Florida cannot recover anticipated ex-
penses for services it has not furnished, but may pursue re-
imbursement only for expenses it has paid (i.e., Florida can
recover no more than $1,000). The parties further agree
that Florida can recover these expenses from the portion of
the beneficiary’s settlement allocated for these expenses
(i.e., the $200), and that Florida can challenge the allocation
of the settlement if it contends that too low a portion was
designated for past medical expenses. The parties also do
not dispute that Florida cannot recover from the $800 rep-
resenting nonmedical expenses. The only dispute is
whether Florida also may recover its past medical costs
from the distinct portion of the beneficiary’s settlement rep-
resenting future medical expenses (i.e., the $500)—ex-
penses it has not paid and might never pay. Under a proper
reading of the applicable statutory provisions in context,
Florida may not do so.
   As Ahlborn explains, Florida’s ability to seek reimburse-
ment from Gallardo’s settlement hinges on establishing
that an exception to the anti-lien and anti-recovery provi-
sions applies. Several provisions, enacted over a span of
decades, set forth the exception relevant here. The first,
§§1396a(a)(25)(A) and (B) (collectively, the third-party lia-
bility provision), was enacted three years after the Medicaid
Act and the anti-lien and anti-recovery provisions. The
third-party liability provision authorizes a State only to re-
cover for “medical assistance” that “has been made availa-
ble on behalf of the individual,” and only “after medical as-
sistance has been made available.”            §1396a(a)(25)(B)
(emphasis added). And it authorizes recovery only “to the
extent of,” ibid., “the legal liability of third parties . . . to
pay for care and services available under the plan,”
§1396a(a)(25)(A). In this context, the provision’s reference
to care “available under the plan” can only be understood to
refer to care that is available by virtue of having been paid
under the plan, not care that theoretically may or may not
6                 GALLARDO v. MARSTILLER

                    SOTOMAYOR, J., dissenting

be made available in the future. Put differently, as a tex-
tual matter, this provision extends only to a third party’s
liability to pay for services actually furnished by a state
plan.
   Congress subsequently enacted two legal tools for a State
to use when seeking reimbursement, consistent with the
third-party liability provision, for services paid.
   The first of these tools is the assignment provision,
§1396k(a)(1)(A), enacted in 1977 and made mandatory in
1984. In that provision, to “assis[t] in the collection of . . .
payments for medical care,” §1396k(a), Congress required
each state Medicaid plan to condition eligibility on assign-
ment of “any rights” of the beneficiary “to payment for med-
ical care from any third party,” §1396k(a)(1)(A). Florida
rests its argument on the understanding that this language
confers upon it a right to recover payments designated for
medical care regardless of whether those payments com-
pensate for medical care for which Florida actually has
paid.
   Several textual signals foreclose Florida’s interpretation
of the assignment provision. For one, the provision, by its
terms, does not stand alone. Instead, Congress enacted it
“[f]or the purpose of assisting in [a State’s] collection of ”
payments for medical care owed to beneficiaries. §1396k(a).
It would be anomalous, then, to read the provision to reach
beyond the third-party liability provision it “assist[s]” in im-
plementing. Ibid.; see Guam v. United States, 593 U. S. ___,
___ (2021) (slip op., at 6) (similarly interpreting a statutory
provision in light of an earlier “anchor provision”). Support-
ing that understanding, Congress later amended the stat-
ute containing the assignment provision to require benefi-
ciaries “to cooperate with the State in identifying . . . any
third party who may be liable to pay for care and services
available under the plan.” §1396k(a)(1)(C) (the cooperation
provision). The cooperation provision echoes the third-
party liability provision’s focus on care “available under the
                  Cite as: 596 U. S. ____ (2022)            7

                   SOTOMAYOR, J., dissenting

plan.” Ibid. It would be bizarre for Congress to mandate a
more far-reaching assignment of a beneficiary’s right to
payment for all medical support, paid or unpaid, but limit
the beneficiary’s duty to cooperate only to services paid. Fi-
nally, another provision of the Act directs each State to pass
laws requiring insurers to “accept . . . the assignment to the
State of any right of an individual or other entity to pay-
ment . . . for an item or service for which payment has been
made under the State plan.” §1396a(a)(25)(I)(ii). In this
insurer acceptance provision, Congress described the as-
signment provision’s mandate as specific to third-party
payments for services the State plan has funded. Taken
together, these textual indicators establish that the assign-
ment provision reaches only a third party’s liability for ser-
vices made available by Medicaid, not liability for services
for which Medicaid has not paid and may never pay.
   The second tool Congress enacted to implement the third-
party liability provision is the acquisition provision,
§1396a(a)(25)(H). A 1990 General Accounting Office report
found that some health insurers were “thwart[ing]” the as-
signment provision by “refusing to pay [States] for any of
several reasons,” including by declining to recognize Medi-
caid assignments or by insisting that such assignments con-
flicted with their insurance contracts. Medicaid: Legisla-
tion Needed to Improve Collections From Private Insurers
5 (GAO/HRD–91–25, Nov.). Congress addressed this in
1993 by directing each State to enact laws under which the
State automatically acquires a beneficiary’s rights to third-
party payments specifically “for health care items or ser-
vices furnished” to the beneficiary, without the need for sep-
arate assignments. §1396a(a)(25)(H). The text of this ac-
quisition provision, too, clearly restricts a State’s
acquisition to the portion of a third-party payment pertain-
ing to “health care items or services” for which “payment
has been made under the State plan” and does not extend
8                 GALLARDO v. MARSTILLER

                    SOTOMAYOR, J., dissenting

to third-party payments for services the plan has not fur-
nished. Ibid.; see ante, at 7.
    This Court’s task is to interpret these provisions “ ‘as a
symmetrical and coherent regulatory scheme’ ” while
“ ‘fit[ting] . . . all parts into an harmonious whole.’ ” FDA v.
Brown & Williamson Tobacco Corp., 529 U. S. 120, 133
(2000). Doing so here leads to only one “symmetrical and
coherent” conclusion: that the assignment and acquisition
provisions work in tandem to effectuate the third-party lia-
bility provision. As explained by the United States as ami-
cus curiae in support of Gallardo, Congress “added the belt”
(the acquisition provision) “because it feared that the sus-
penders” (the assignment provision) “were not doing their
job.” Brief for United States as Amicus Curiae 29. The two
provisions take different paths toward the same goal, and
each reinforces the other. All of the provisions enable a
State to reimburse itself for expenses it has paid, not for
expenses it may or may not incur in the future. None of the
provisions authorize a State to seek such reimbursement
from the portions of a beneficiary’s tort settlement repre-
senting payments for care for which the State has not paid.
    This interpretation is also consistent with the structure
of the Medicaid program as a whole, under which a State’s
recovery from a beneficiary’s compensation in tort is per-
missible under a narrow exception to the general, asset-pro-
tective rule established by the anti-lien and anti-recovery
provisions. Ahlborn further explained that the third-party
liability provision and acquisition provision both “rein-
force[d] the limitation implicit in the assignment provi-
sion.” 547 U. S., at 280. In particular, the Court described
the acquisition provision’s requirement (that a State enact
laws under which it acquires a beneficiary’s rights to third-
party payments for “health care items or services furnished
to an individual” “under the State plan,” §1396a(a)(25)(H))
as “reiterat[ing]” and “echo[ing]” the assignment provision’s
                      Cite as: 596 U. S. ____ (2022)                      9

                        SOTOMAYOR, J., dissenting

requirement (that a state plan condition eligibility on a ben-
eficiary’s assignment of rights to payment). Id., at 276, 281.
Ahlborn’s repeated recognition of the relationships between
these three provisions cannot be squared with Florida’s pri-
mary argument, which would sever the provisions and read
the assignment provision to eclipse the limitations of the
other two.
   Moreover, Medicaid is an insurance statute, and Ahl-
born’s discussion of the unfairness that would ensue from a
State’s “ ‘shar[ing] in damages for which it has provided no
compensation,’ ” id., at 288, n. 19, tracks background prin-
ciples of insurance law. Under those principles, recovery by
an insurer against a third party “is generally limited to the
same elements as those for which [the insurer] has made
payment,” absent contractual terms to the contrary. 16 S.
Plitt, D. Maldonado, J. Rogers, & J. Plitt, Couch on Insur-
ance §226:36 (3d ed. 2021); see Brief for United States as
Amicus Curiae 21–22. This, too, supports a cohesive read-
ing of these provisions as allowing States to recover their
past expenses only from sources that compensate for the
care and services state plans actually have furnished.3
   An additional absurdity would flow from an overbroad
reading of the assignment provision decoupled from its com-
panions. Florida maintains that the assignment provision’s
reference to “any rights . . . to payment for medical care
——————
  3 Much as an insurer might modify this default rule under contract,

Congress could do so by statute. The parties agree that Congress did so
as to Medicare, which appears to permit a broader scope of recovery for
services (both furnished and to be furnished) from a third party’s liability
in tort. 42 U. S. C. §2651(a); see Brief for Respondent 41; Reply Brief 8–
9. But see §2652(c) (providing that “[n]o action taken by the United
States . . . shall operate to deny to the injured person the recovery for
that portion of his damage not covered” under Medicare). Any difference
between the two programs reflects Medicaid’s focus on the needy, as well
as the fact that individuals may lose and regain Medicaid eligibility over
time based on changes in their circumstances, whereas most Medicare
enrollees are seniors entitled to coverage for the rest of their lives.
10               GALLARDO v. MARSTILLER

                   SOTOMAYOR, J., dissenting

from any third party,” §1396k(a)(1)(A), permits recovery
from settlement funds compensating for all medical ex-
penses, past or future. If this provision were interpreted in
isolation to sweep so broadly, however, its text would place
no temporal limitation on the rights assigned to the State.
For example, if Medicaid were to fund an individual’s med-
ical care as a teenager, the State would be entitled to re-
cover the costs of that care from any unrelated future tort
settlement for medical expenses, regardless of whether the
individual remained on Medicaid or the state plan fur-
nished any services related to those future injuries. Such a
nonsensical “lifetime assignment,” Brief for Petitioner 32,
would constitute an “unfair” erosion of the anti-lien provi-
sion, Ahlborn, 547 U. S., at 288, contravening Congress’
careful design. In contrast, a harmonious reading of the
statute, consistent with Ahlborn, limits the funds from
which a State may recover to those awarded for expenses
paid and therefore presents no such concern.
                             III
  Despite the foregoing, the Court reads the assignment
provision standing alone to establish, unlike all the other
provisions of the Act at issue, a substantially broader right
to recover from payments for all medical care, whether paid
by the State or not. The Court commits several errors on
the path to its holding, which departs from the statutory
scheme as understood in Ahlborn and forces the Court to
adopt an implausible workaround in order to mitigate the
absurd consequence, discussed above, of its acontextual
reading.
                              A
  The Court’s analysis starts off backward. The Court
states first that the Act requires a State to condition Medi-
caid eligibility on assignment of rights, and only then notes
                   Cite as: 596 U. S. ____ (2022)             11

                    SOTOMAYOR, J., dissenting

that the anti-lien provision “also” limits States’ recovery ef-
forts. Ante, at 2. In fact, the anti-lien and anti-recovery
provisions establish a general rule, and the subsequently
enacted third-party liability provision and its companions
create a limited exception. That exception, in turn, should
not be construed “to the farthest reach of [its] linguistic pos-
sibilit[y] if that result would contravene the statutory de-
sign.” Maracich v. Spears, 570 U. S. 48, 60 (2013). The
Court’s misframing, however, causes it to displace the back-
ground principle of the anti-lien and anti-recovery provi-
sions by relying on language in the assignment provision
that is vague at best.
  The Court places great weight on the assignment provi-
sion’s use of the word “any” in its reference to “rights . . . to
payment for medical care.” §1396k(a)(1)(A); see ante, at 6.
The Court presumes that “ ‘[t]he word “any” has an expan-
sive meaning.’ ” Ibid. But whether the word “any” indicates
an intent to sweep broadly “necessarily depends on the stat-
utory context.” National Assn. of Mfrs. v. Department of
Defense, 583 U. S. ___, ___ (2018) (slip op., at 11). Here, as
explained, statutory context establishes that the word “does
not bear the heavy weight the [Court] puts upon it.” Ibid.
To the extent the Court suggests the word “any” supersedes
all other contrary contextual indications, it ignores prece-
dent. See, e.g., United States v. Alvarez-Sanchez, 511 U. S.
350, 356–358 (1994) (relying on context to interpret “ ‘any
law-enforcement officer or law-enforcement agency’ ” as
limited to those making arrests under federal law).
  The Court also repeatedly relies on the fact that the ac-
quisition provision and third-party liability provision use
specific language to limit the pool from which a State may
recover to funds that compensate for expenses Medicaid has
paid, whereas the assignment provision uses different lan-
guage. See ante, at 7, 9, 11. The Court invokes the pre-
sumption that “ ‘[w]here Congress includes particular lan-
guage in one section of a statute but omits it in another
12               GALLARDO v. MARSTILLER

                   SOTOMAYOR, J., dissenting

section of the same Act, it is generally presumed that Con-
gress acts intentionally and purposely in the disparate in-
clusion or exclusion.’ ” Russello v. United States, 464 U. S.
16, 23 (1983). This is unpersuasive. Putting aside the
many contextual clues that support Gallardo’s reading of
the assignment provision, see supra, at 6–7, the presump-
tion the Court cites is “ ‘strongest’ in those instances in
which the relevant statutory provisions were ‘considered
simultaneously when the language raising the implication
was inserted.’ ” Gómez-Pérez v. Potter, 553 U. S. 474, 486
(2008). It has less force where, as here, different Con-
gresses enacted the provisions at issue over the course of
multiple decades. The presumption is especially unhelpful
in this case because it cuts both ways: Since 1965, the anti-
lien provision has specified that a State may not impose a
lien against a beneficiary’s property “on account of medical
assistance paid or to be paid on his behalf.” §1396p(a)(1)
(emphasis added). Accepting the Court’s logic, Congress
should have required an assignment that unambiguously
reached payments for both furnished and unfurnished care
using this existing “paid or to be paid” language, but it
failed to do so in the assignment provision. See ante, at 11.
   Meanwhile, the Court fails to give due regard to the clear
textual limitations imposed by the Act as a whole. For in-
stance, as to the assignment provision’s mirror image in the
insurer acceptance provision, see supra, at 7, the Court rea-
sons that the latter’s “narrower focus on health insurers,
who typically pay only once medical services are rendered,
explains its application to a narrower category of third-
party payments,” ante, at 10, n. 3. This is beside the point.
In the assignment provision, Congress required beneficiar-
ies to assign certain rights to the State; in the insurer ac-
ceptance provision, it required insurers to accept that as-
signment. It makes no sense that Congress would require
insurers to accept only a sliver of the mandatory assign-
ment, regardless of how insurers typically pay.
                  Cite as: 596 U. S. ____ (2022)            13

                    SOTOMAYOR, J., dissenting

  Ultimately, “[s]tatutory construction . . . is a holistic en-
deavor.” United Sav. Assn. of Tex. v. Timbers of Inwood
Forest Associates, Ltd., 484 U. S. 365, 371 (1988). Yet ra-
ther than reading the assignment provision in a manner
“compatible with the rest of the law,” ibid., the Court dis-
connects it from much of the Act. The Court does not hold
that the third-party liability provision extends as far as its
reading of the assignment provision. See ante, at 10–11;
see also supra, at 5–6. The Court also agrees that the ac-
quisition provision is “more limited,” meaning that the
scope of that provision, too, “differ[s]” from that of the as-
signment provision. Ante, at 9. To justify these anomalies,
the Court asserts that Congress, in enacting the acquisition
provision, saw fit to “provid[e] a more targeted statutory
right for when the assignment might fail.” Ibid. The Court
offers little explanation, however, for why Congress might
have narrowed such a necessary backstop in this way. The
statutory hodgepodge the Court perceives contrasts sharply
with the reasonable scheme Congress actually crafted.
                               B
  The Court’s reasoning also contradicts precedent. The
Court distinguishes Ahlborn because that case did not
squarely hold that the relevant provisions “must” be inter-
preted in “lockstep,” and it reduces Ahlborn’s concern about
fairness to a disfavored “policy argumen[t]” that must yield
to text. Ante, at 9, 11. But Ahlborn’s analysis reflected the
Court’s view of the text and context of the Act as a cohesive
whole. It is not only “our sense of fairness,” ante, at 11, but
Congress’ sense of fairness, as codified in the Act’s anti-lien
and anti-recovery provisions and recognized in Ahlborn,
that demonstrates the Court’s error.
  The Court itself appears to recognize that its textual
analysis leads to unfair and absurd results, leading it to
suggest an unpersuasive workaround. The Court responds
to the lifetime-assignment quandary, see supra, at 9–10, by
14                   GALLARDO v. MARSTILLER

                       SOTOMAYOR, J., dissenting

reasoning that the assignment provision’s use of the phrase
“ ‘any rights . . . of the individual’ ” is “most naturally read”
to impose a temporal limitation to rights possessed while on
Medicaid, ante, at 11–12. Neither party even suggests this
reading of the statute.4 That is because it is anything but
natural, especially under the interpretive approach the
Court uses today. An “individual” continues to be an “indi-
vidual” for the duration of his or her life, whether on or off
Medicaid. Were there any ambiguity, the word “ ‘any,’ ” we
are told, “ ‘has an expansive meaning’ ” that would counsel
against the Court’s implicit limitation. Ante, at 6. Perhaps
sensing that its claim to natural meaning lacks force, the
Court, at last, acknowledges “background legal principles”
that militate against allowing a lifetime assignment. Ante,
at 12. While background principles indisputably are rele-
vant, the Court errs by discarding the more relevant back-
ground rule of insurance law that Congress embraced in the
Act, see supra, at 9, which could have avoided the Court’s
dilemma altogether.5
    Over the long term, the Court’s alteration of the balance
Congress struck between preserving Medicaid’s status as
payer of last resort and protecting Medicaid beneficiaries’
property might frustrate both aims. As a State’s right of
recovery from any damages payout expands, a Medicaid
beneficiary’s share shrinks, reducing the beneficiary’s in-
centive to pursue a tort action in the first place. See Brief
——————
  4 In its briefing, Florida responded to the lifetime-assignment concern

by stating only that its own law did not go so far. Brief for Respondent
45. Confronted anew with the concern at argument, Florida proposed an
implicit “germaneness requirement,” see Tr. of Oral Arg. 68–70, which
the Court does not embrace, see ante, at 12, n. 5.
  5 The Court does not dispute the background principle that an insurer’s

third-party recovery is limited to the elements for which the insurer has
made payment. See supra, at 9. The Court responds, however, that Con-
gress clearly displaced this principle in the assignment provision. See
ante, at 8, n. 2. That, of course, is the entire question. For the reasons
explained, the Court’s reading of the assignment provision is erroneous.
                      Cite as: 596 U. S. ____ (2022)                    15

                       SOTOMAYOR, J., dissenting

for American Justice Association et al. as Amici Curiae 16–
20. Under the provisions of the Act at issue here, States
may sue tortfeasors directly, but as Florida itself explains,
it is “more cost-effective” for beneficiaries to sue. Tr. of Oral
Arg. 65. By diminishing beneficiaries’ interests in doing so,
the Court’s expansion of States’ assignment rights could
perversely cause States to recover fewer overall expenses,
all while unsettling expectations in the States that have re-
lied on a contrary reading of federal law.6
   In the end, the Court’s atomizing interpretation has little
to commend it, particularly when contrasted with the con-
sistent, administrable scheme Congress crafted. The
Court’s reading also undercuts Congress’ choice to allow
Medicaid beneficiaries to place their excess recovery funds
in Special Needs Trusts, protecting their ability to pay for
important expenses Medicaid will not cover. See n. 1, su-
pra. Congress may wish to intercede to address any disrup-
tion that ensues from today’s decision, but under a proper
reading of the Act, such intervention would have been un-
necessary.
                         *     *     *
  “[T]he meaning of a statute is to be looked for, not in any
single section, but in all the parts together and in their re-
lation to the end in view.” Panama Refining Co. v. Ryan,
293 U. S. 388, 439 (1935) (Cardozo, J., dissenting). Because
the Court disserves this cardinal rule today, I respectfully
dissent.


——————
  6 The vast majority of lower courts (including Florida’s Supreme Court)

read these provisions much as I do. See, e.g., Latham v. Office of Recovery
Servs., 2019 UT 51, 448 P. 3d 1241; Giraldo v. Agency for Health Care
Admin., 248 So. 3d 53 (Fla. 2018); In re E. B., 229 W. Va. 435, 729
S. E. 2d 270 (2012); Doe v. Vermont Office of Health Access, 2012 VT 15A,
191 Vt. 517, 54 A. 3d 474; Pet. for Cert. 18–19 (collecting additional
cases).